—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered July 14, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third *231degree, and sentencing him, as a second felony offender, to concurrent terms of 7V2 to 15 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s mistrial motion based on the prosecutor’s isolated summation comment concerning defendant’s exercise of his right to a trial, as to which the court had already taken prompt and appropriate curative action. Defendant’s remaining contentions with respect to the prosecutor’s opening statement and summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that there was no pattern of inflammatory remarks and that the court’s curative actions were sufficient to prevent any prejudice (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We perceive no basis for reduction of sentence. Concur— Nardelli, J. P., Tom, Ellerin, Lerner and Rubin, JJ.